 654DECISIONSOF NATIONAL LABOR RELATIONS BOARDAmerican Electro Finishing Company,Inc.andMetalPolishers,Buffers,Platers&Helpers InternationalUnion Local No. 128.Cases 20-CA-8424, 20-CA-8493, and 20-RC-11369July 30, 1974DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNINGAND PENELLOOn February 26, 1974, Administrative Law JudgeE. Don Wilson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The facts, as more fully set forth in the Administra-tive Law Judge's Decision, are briefly as follows:Respondent is a California corporation engaged inthe business of metal plating and anodizing. In lateMarch or early April 1973,2 as a result of discussionsconcerningworking conditions in Respondent'splant, the employees decided to contact the MetalPolishers, Buffers, Platers & Helpers InternationalUnion Local No. 128, hereinafter call the Union.Thereafter, on April 16, employee Thomas Adlerspoke to the Union's business agent, Ray Figueroa,about organizing Respondent's employees and Fi-gueroa agreed to meet with the employees.On or about April 19, employee Jim Downing toldRespondent's president, Floyd Robbins, that he hadheard some talk about a union. Robbins replied thathe could not afford union wages and would closedown if the shop went union. Thereafter, on April 23,6 of the 10 production and maintenance employeeswere given substantial, unscheduled, and unan-nounced wage increases.On April 24, 5 of Respondent's 10 production andmaintenance employees met with Figueroa and weregiven authorization cards to sign and to distributeamong the remaining employees at the plant. By April29, 9 of the 10 employees in the appropriate unit hadsigned,the cards and returned them to Figueroa.On April 30, Figueroa, accompanied by theUnion's secretary-treasurer;went to Respondent'splant and spoke to Floyd Robbins. According to thecredited testimony of Figueroa, he told Robbins thatthe Union represented a majority of the productionand maintenance employees and that' he wanted tonegotiate a collective-bargaining agreement coveringthe employees in the unit. Robbins said he would"never go union" and that "if he had to join the unionhe would close down his plant." When Robbins askedto see the authorization cards, Figueroa exhibited thestack of cards but refused to show him any individualcards. Figueroa did not offer to have an impartialthird party examine the cards.Later that day Figueroa told Adler that the employ-ees should picket rather than report to work the nextday in order to obtain recognition for the Union andAdler so advised the other employees.Accordingly, on May 1, 9 of the 10 unit employeeswent on strike. The strike lasted until approximatelyMay 10, when most of the employees returned towork. Along with several other employees, Adler firstmade an unconditional offer to return to work onMay 9. As detailed in the Administrative Law Judge'sDecision, Adler, despite his repeated unconditionaloffers to return, was not reinstated until October 2.On July 27, a representation election was held; ofthe nine voters who participated, two voted for, andfive against, the Union. There were two challengedballots which were insufficient in number to affect theelection results. The Union filed timely objections toconduct affecting the results of the election, which arediscussedinfra.'Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge It is the Board's establishedpolicy notto overrulean AdministrativeLaw Judge's resolutions with respect to credibility unlessthe clear preponderanceof all of therelevant evidence convinces us that theresolutions are incorrect.StandardDry Wall Products,Inc,91NLRB 544(1950), enfd. 188F.2d 362 (C.A 3, 1951) We have carefullyexamined therecord and find no basis for reversing his findings.Respondent has further exceptedto the Administrative Law Judge'sDeci-sion on the grounds,inter alia,that the Administrative Law Judgewas biasedagainst Respondent,as shown by his questions of witnesses in the course ofthe hearing.We find nothingin the record that suggests that the Administra-tive Law Judge was doinganythingother than attempting to inquirefully intothe facts.Grove Manufacturing Company,196 NLRB 280 (1972).See Sec102.35,Board Rules and Regulations,and 5 U S C § 556 (d) Accordingly,we find Respondent's assertion of bias without merit.2 All dates hereinare in 1973,unless otherwise indicated1.Alleged violations of Section8(a)(1)The Administrative Law Judge found and, for rea-sons stated by him, we agree that Respondent com-mitted extensive violations of Section 8(a)(1) by theconduct of its president, Floyd Robbins, and its vicepresident, Lucille Robbins. This conduct included,inter aliarepeated threats to close the plant if theemployees selected the Union to represent them,threats to discharge striking employees, and the grant-ing of unannounced and unscheduled pay raises to a212 NLRB No. 95 AMERICAN ELECTRO FINISHING COMPANY655substantial number of unit employees, all in an effortto dissuade them from joining or assisting the Union.2. The alleged violation of Section 8(a)(3)The Administrative Law Judge found that Respon-dent violated Section 8(a)(3) of the Act by refusing toreinstate employee Thomas Adler upon his uncondi-tional offer to abandon the strike and return to workon May 9. He based this conclusions on his findingthat Adler was an unfair labor practice striker, and,as such, was entitled to immediate reinstatement uponhis unconditional offer to return to work.While we agree that Respondent violated Section8(a)(3) of the Act by refusing to reinstate Adler untilOctober 2, we do so on other grounds and, hence, finditunnecessary in the circumstances to determinewhether Adler was an unfair labor practice striker.The record establishes, and we find, that Adler wasdenied prompt reinstatement at the end of the strikesolely because of his leadership role in union activi-ties. Thus, the record shows that, on at least one occa-sionduring the strike,Robbins told strikingemployees that he would not allow Adler to return towork because he was in the forefront of union activi-ties.On two other occasions, Robbins told employeeshe did not want some of the employees-notably theunion activists of which Adler was one-back be-cause they were "troublemakers." On the basis ofthese facts, we find that Respondent refused to rein-state Adler until October 2 in reprisal for his activitieson behalf of the Union. By such conduct Respondentviolated Section 8(a)(3) of the Act. Accordingly, weshall adopt the Administrative Law Judge's recom-mendation that Respondent be ordered to makeAdler whole for any loss of pay and benefits he mayhave suffered by reason of Respondent's unlawfuldiscrimination against him.3.The alleged violation of Section 8(a)(5)The Administrative Law Judge found that Respon-dent violated Section 8(a)(5) of the Act by refusing torecognize and bargain with the Union at all timessince April 30, when the Union demanded such bar-gaining and asserted its majority status on the basis ofauthorizationcardssignedby a majority ofRespondent's employees in an appropriate unit. Heapparently based his conclusion on the fact thatRespondent's refusal was not grounded on a good-faith doubt of majority. For he found that, even ifRespondent entertained a good-faith doubt of theUnion's majority status on April 30, it certainly couldnot claim such doubt on May 1, when 9 ofRespondent's 10 employees went on strike to obtainrecognition of the Union.The defect in the Administrative Law Judge's con-clusion as to the 8(a)(5) violation is that it rests on aninquiry into Respondent's subjective reasons for re-fusing to extend recognition on the basis of authoriza-tion cards. An employer's good-faith doubt of aunion's claim to majority status is "largely irrelevant"to the determination of whether an employer has vio-lated Section 8(a)(5) by refusing to extend recognitionon the basis of a showing of card majority.' Further,since the crucial issue in cases such as this is whethera bargaining order should be granted as a remedy ofan employer's unfair labor practices, we have con-cluded, for the reasons stated in our decision inSteel-Fab, Inc.,212 NLRB No. 25 (1974), that it is unneces-sary to determine whether Section 8(a)(5) has beenviolated.Accordingly, we shall dismiss the 8(a)(5)allegation of the complaint.Insofar as the issue of the appropriate remedy forRespondent's violations of Section 8(a)(1) and (3) isconcerned, we agree with the Administrative LawJudge that a bargaining order is necessary here toremedy these unfair labor practices. It is utterly im-probable that a fair election could have been held, orthat such an election can be held in the foreseeablefuture where, as here, Respondent has threatened theentire employee complement with plant closure if theemployees select the Union as their bargaining repre-sentative, has threatened to discharge the striking em-ployees and not to rehire the leaders of the unionmovement, has promised and granted wage increasesto employees to induce them to abandon the Union,and has refused to reinstate the leading union advo-cate because of his union activities. This course ofconduct would, over time, convey to the employeesthe belief that further support of the Union would bea futility. In such circumstances, the authorizationcards executed on behalf of the Union are the morereliable indicator of the employees' desire to represen-tation.44.The objections to the election of July 27The Union's objections to the election held in Case20-RC-11369 alleged that (1) Doug Robbins, son ofFloyd Robbins and acting manager of Respondent,told employees the week before the election that Re-spondent would shut down if employees voted for theUnion, and (2) employee Tony Anderson was hiredand paid on a commission basis as an inducement to3N L R B v. Gissel Packing Co, Inc,395 U.S 575, 594 (1969).4 The parties stipulated at the hearing as to the authenticity of the ninesigned authorization cards.It is not contended, and no evidence was intro-duced to show, that these cards did not represent the free and uncoercedexpression of employees'desires. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDvote against the Union.The Regional Director for Region 20, pursuant toSection 102.69 of the Board's Rules and Regulations,Series 8, as amended, caused an investigation of theobjections to be made and issued his Report on Ob-jections,Order Consolidating Cases, and Notice ofHearing on September 12, 1973. In his report, theRegional Director recommended that Objection I beoverruled. He further found that Objection 2, alongwith the allegations of violations of Section 8(a)(1)and (3) of the Act foundsupra,raisedmaterial andsubstantial issues of fact with respect to the electionheld in Case 20-RC-l 1369 which should be resolvedby a hearing. By order dated October 2, 1973, theBoard adopted the Regional Director's recommenda-tions and ordered that the issues raised with respecttoObjection 2 and "Other Acts and Conduct" beprocessed pursuant to his Order Consolidating Casesand Notice of Hearing. At the hearing, no evidencewas adduced with respect to Objection 2 and the Ad-ministrative Law Judge inadvertently failed to discussthe objections in his Decision.Although not specifically alleged in the objections,we find,in agreementwith the Administrative LawJudge, that Respondent's violations of Section 8(a)(1)and (3), which occurred after the filing of the repre-sentation petition on May 3 and before the electiondate of July 27, require that the election be set aside.5We further find that a fair and free election cannot beconducted in the forseeable future because Respon-dent by its conduct has rendered impossible the labo-ratoryconditionswhichmustsurroundaBoard-conducted election.We shall, therefore, setaside the election and, as discussed above, issue abargaining order to remedy the unfair labor practicescommitted by Respondent in violation of Section8(a)(3) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby orders that the Respondent,American Electro Finishing Company, Inc., Oakland,California, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discriminating against of any of its employeesbecause of their support for or assistance to a unionor because they engage in any concerted activitiesprotected by the Act.(b) In any other manner interfering with, restrain-ing, or coercing any employee in his right to join,assist, or support the Union or any other labor organi-zation, or engage in any activity protected by the Act,or to refrain from doing so.2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a)Make Adler whole for any loss of earnings hemay have suffered by reason of Respondent's unlaw-ful discrimination against him in the manner set forthin the "Remedy" section of the Administrative LawJudge's Decision.(b)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and- allother records necessary to analyze the amount ofbackpay due Adler under the terms of this Order.(c)Upon request, bargain collectively in good faithrespecting wages, hours, and working conditions of itsemployees, with the Union as the collective-bargain-ing representative of all its employees in the appropri-ate bargaining unit.(d)Post at its Oakland, California, facility copiesof the attached notice marked "Appendix." 6 Copiesof said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's authorized representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS HEREBY FURTHER ORDERED that the election heldon July 27, 1973, in Case 20-RC-11369 be, and ithereby is, set aside.MEMBER FANNING, dissenting:For the reasons set forth in my dissent inSteel-Fab,supra,I find no defects in the reasoning of the Admin-istrative Law Judge and would affirm his findings intheir entirety.6 In the eventthat this Orderis enforcedby a Judgmentof a United StatesCourt of Appeals, the words inthe notice reading"Posted by Order of theNational LaborRelations Board" shall read "PostedPursuant to a JudgmentDomino of California, inc, 205NLRB 1083 (1973),Pure Chem Corpora-of the United States Court of AppealsEnforcing anOrder ofthe NationalLion,192 NLRB 681 (1971)LaborRelations Board " AMERICAN ELECTRO FINISHING COMPANY657APPENDIXDECISIONNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT in any way or manner or formdiscriminate against any of our employees be-cause of their support for or assistance to MetalPolishers, Buffers, Platers & Helpers Internation-al Union Local No. 128, or any other labor orga-nization, or because they engage in any unionactivities or any other activities protected by theNational Labor Relations Act.WE WILL NOT, in any other manner, interferewith, restrain, or coerce any of our employees intheir rights to join, assist, or support the above-named Union, or any other labor organization,or to engage in any other activity protected bythe Act, or to refrain from so doing.WE WILL make Tom Adler whole for any lossof earnings he may have suffered by reason ofour unlawful discrimination against him in thatwe unlawfully refused to reinstate him pursuantto his unconditional offer to abandon the strikeand return to work for us.WE WILL bargain collectively, upon request, ingood faith, with respect to the wages, hours, andworking conditions of our production and main-tenanceemployeeswiththeabove-namedUnion, and, if an agreement is reached, we will,on request, reduce it to writing and sign it.AMERICAN ELECTRO FIN-ISHING COMPANY, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 13018 Federal Building, Box 36047,450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-3197.STATEMENT OF THE CASEE.DON WILSON, Administrative Law Judge:Based onobjections filed August 3, 1973, and charges filed July 12and August 8, 1973, by Metal Polishers,Buffers, Platers &Helpers International Union Local No. 128, herein theUnion, the Regional Director for Region 20 of the NationalLabor Relations Board, herein the Board,issueda report onobjections, and on behalf of the General Counsel of theBoard, an order consolidating cases and a notice of hearingon September 12, 1973. A consolidated complaint allegedAmerican Electro Finishing Company, Inc., herein Respon-dent, committed various violations of the National LaborRelations Act, as amended, herein the Act. Respondenttimely denied it had violated the Act in any manner.Pursuant to due notice, a hearing in this matter was heldbefore mein SanFrancisco, California, on December 3 and4, 1973. The parties fully participated. General Counsel andRespondent filed briefs on January 11, 1974. They havebeen fully considered.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTIRESPONDENT'S BUSINESSRespondent is a California corporation engaged in thebusiness of metal plating and anodizing in Oakland, Cali-fornia. In the past year, it providedservicesvalued in excessof $50,00 to companies in California, each of which met adirect standard of the Board for the assertion of jurisdiction.At all materialtimes,Respondent has been an employerengaged in commerce within the meaning of the Act.IITHE LABORORGANIZATIONAt all material times, the Union has been a labor organi-zation within the meaning of the Act.IIITHE UNFAIR LABOR PRACTICES IA. TheIssues 2There is no issue as to the appropriate unit which theparties agree includes all Respondent's production andiThomas C Adler, Ray Figueroa, James Philip Downing, and Sheldon JSchoenfeld testified for the General Counsel I found their testimony to beforthright and honest and their testimonies as a whole were mutually consis-tent. The testimony of Schoenfeld was not as clear,concise,and delineativeas ought have been most desirable,but having closely studied it, particularlyin light of the testimonies of other witnesses for General Counsel. I credit it,and note that I am aware one witness may not be as persuasive as another,considered alone,but is much more persuasive where his testimony gainssupport from that of othersand is notin any way shown to be false Theirrespectivedemeanors impressedme favorablyThe testimony ofRespondent'ssolewitness,Floyd LouieRobbins,shall later be considered insome detail.Noteworthy is that with no explanation Mrs Robbins did nottestify.Thus, statements attributed to her are not contradicted Unfortunate-ly, forRespondent,as my findings based on the credited testimony reveal,Respondent had no credible defense whatsoever.I reject Mr Robbin's testi-mony as incredible especially in light of his demeanor-2 The correct name of Respondent's president is Floyd Louie Robbins Hiswife's first name is Lucille. 658DECISIONSOF NATIONALLABOR RELATIONS BOARDmaintenance employees at its Oakland plant There are,among others, issues as to whether-1.The Union at all times since the latter part of April1973 3 represented a majority of Respondent's employees inan appropriate unit2.The Union has requested Respondent to bargain withitas such employees' representative since about April 30and has Respondent unlawfully refused so to do3The employees of Respondent in the above unit didengage in an unfair labor practice strike from about May Iuntil aboutMay 9; since about April 16, Respondent,through its agents, has violated its employees' rights as guar-anteed by Section 7 of the Act, by a variety of acts ofunlawful interference, restraint, and coercion.4.On various dates between May 5 and August 2, Re-spondent did unlawfully bargain directly with employeesabout hours of work, wages, and other terms and conditionsof employment.5.The aforementioned strike was caused and prolongedby Respondent's unfair labor practices.6.On or about May 9, Respondent's employees, andparticularly Tom Adler, did unconditionally ask Respon-dent to reinstate them and was such reinstatement unlawful-ly refused.7.Assuming Respondent engaged in some or all of theactivities mentioned above, Respondent, as an appropriateremedy, should be ordered to bargain with the Union as therepresentative of the employees in the above-mentioned ap-propriate unit.8.The Union's objections to the election are valid andshould they be sustained.B.The FactsLate in March or early in April, Thomas Adler and mostof the employees in the appropriate unit ° discussed workingconditions as employees of Respondent, the conversationsoccurring in Respondent's plant. Adler volunteered to getin touch with the Union. On April 16, Adler spoke on thephone to Ray Figueroa, a business agent of the Union.Adler stated a majority of the employees wanted the Unionto represent them. Figueroa agreed to meet with the em-ployeesAbout April 19 or 20 about 3 p.m., employee Jim Down-ing and Floyd Robbins spoke to each other at theRespondent's receiving desk. Downing said he had heardsome of the "guys" were trying to get a union together.Robbins replied he would close down if the shop wentunion-he couldn't afford union wages and his weekly pay-roll for tax purposes could not exceed $2,000 Robbins add-ed that employee Dan Hoover had told him that employeeTom Adler and Malcolm Merkent were trying to get theUnion in.5In evidence as General Counsel's Exhibit 10 is a listing ofvarious wages. On April 23, 6 employees out of 10 receivedsubstantial raises. Of these, one, Merkent, had received araise but 2 months earlier Thomas received a raise on thatdate having been hired about 3 months earlier. Adler re-ceived his first raise after being hired some 6 months earlierFerling received a $.50 raise about I month after his hire.Schoenfeld received a $.75 an hour raise about I monthafter he had been cut $ 25 per hour 6 Ballard received a $.50per hour raise I month after he had gotten another 50-cents-per-hour raise. There were 10 employees in the unit and 6of them got previously unpromised, unannounced, andinexplicable raises. This was in the very midst of unionactivitiesOn the next day, April 24, 5 employees met with Figueroaat a bar 7 The latter told them he would have to get amajority of the employees to sign cards and then he wouldseek recognition by Respondent and if such were unsuccess-ful he would probably want the employees to picket toobtain recognitionAlso mentioned was the possibility ofhaving a Board election. Each of the 5 employees signed acard and Merkent was given extra cards to be signed byabsent employees. Nine out of ten employees in the appro-priate unit signed authorization cards for the Union byApril 29On April 30, Figueroa and Bob Morales, the Union'ssecretary-treasurer, spoke to Robbins at the latter's desk.They identified themselves as representatives of a majorityof Robbins' employees and said they wanted to negotiate acollective-bargaining contract. Robbins said he would nevergo union and as he had said before and would say again,he would close the doors before his plant would go union.Robbins asked to see the authorization cards but Figeroashowed to him only the stack of and not the individuallysigned cards, because of Robbins' obvious antiunion atti-tudeLater that day, Fugueroa told Adler to tell the employeesto picket rather than report to work the next day. Adler soadvised the employees.Employees Dale Thomas and Jim Downing arrived at theplant at 7.30 in the morning of May 1. Figueroa showed upand told them they should picket rather than go to work.Downing stayed to advise other employees to that effectwhile Thomas and Figueroa went to have some coffee Notlong after 8 a.m. as the employees were gathered across thestreet from the plant, not working, Robbins appeared andshouted across to them, "All right, who wants to get fired?"There was no reply. After starting to enter the plant, Rob-bins addressed himself to Downing and told him he should"think twice about it." 8Icredit the undenied testimony of Schoenfeld that onMay I Lucille Robbins, Respondent's vice president, stoodby the plant door and asked pickets why they had to bothertrying to bring the Union in, adding that, if they wanted towork in a union shop, they should just go to oneA few days later while Downing was in his car across thestreet from the plant, Robbins came to him and asked himto come back to work saying Downing had been in Robbins'employ too long to throw it away. He added that he didn'twant the other employees back because they were "trouble-7Hereinafter, all dates, unless otherwise stated, refer to 19736 In no way do I credit Robbins' reason for the cutAbout 10 employees7The employees were Adler, Rios, Brindley, Downing, and Merkent5This was, of course, a "small shop —8None of Robbins' denials is credited by me AMERICAN ELECTRO FINISHING COMPANY659makers." He again said he'd close the plant if it went unionand if employees wanted a union they should find other jobsbecause he would not permit them back in the plant. Down-ing replied that he'd think about it .9Also, around May 4, while Ballard and Downing werepicketing near the plant, Lucille Robbins told them she didnot want them back and they could work for a union shopif they wished, but Respondent would shut down the shopbefore it would "go union." On the same day, but later,Robbins spoke to Downing and Ballard,in the latter's car,across from the plant.Robbins told them he wantedthemto return to work but not the other employees particularlyAdler and Merkent,10 since they were in the forefront ofunion activities. Robbins indicated to Ballard and Downingthat they would receive raises should they return to work.They said they would think over Robbins' offer.Not long later about May 8 in the late afternoon, Robbinsagain offered raises to Ballard and Downing,saying hewould pay them for wages they had lostthatweek shouldthey return to work on the next morning. Downing askedabout the other "strikers" and Robbins replied, in effect,that he did not want those "troublemakers" back and hewould not go through it again. He repeated he'd close downthe plant before he would have a union.On May 9 about 1 p.m., Mrs. Robbins came out of theoffice and told Downing that Mr. Robbins wanted to speakto him on the phone. Downing went to the phone in theplant. Robbins told him that, if he did not then return towork,Robbins had a permanent replacement for Downing.That was enough for Downing.He returned to work. AfterDowning was through work on May 9, he crossed the streetto speakto Adler,Bob Brinkley,and Ballard and told themhe thought they should apply for their jobs. They andDowning returned to the plant at that time.Robbins toldBrinkley somebody else was already doing his job andthey'd have to see how he worked out and if he didn't,Brinkley would get a call. Adler was told Robbins wouldcallhim 'the following day if Adler's foreman, Starkey,wanted him back. Ballard was told he could return to work.On May 10, a new employee was hired in the anodizingdepartment.' 1Adler called Robbins on May I 1 as Robbins had instruct-ed. Robbins told him to call again early the following week.On May 14, Adler phoned and spoke to Lucille Robbinsasking for his job. Mrs. Robbins told him new people weredoing fine and they did not need him. Adler replied he'dwork for Respondent, at any time, and asked her to considerhim for any opening. He told her Respondent could reachhim at the phone number Respondent had for him.On July 24, Adler received General Counsel's Exhibit 5from Respondent allegedly "confirming" earlier offers toreinstate him.12 It continued saying Respondent's doors had4Downing was an employee of Respondent when he testified10Adler had been most active in starting the Union and Merkent had beenmost active in obtaining signatures to union cards11Adler had been a "racker" in the anodizing department.As I understandRobbins' testimony,James Flint was hired to do racking in the anodizingdepartment About the same time, Robbins hired Valenquela and Markhamto take Adler's place Robbins,however,testified Valenquela was to reporton May 10, "as a chrome helper"2There had been none.always been open for him to return as jobs became availablebut Respondent couldnotoffer him a job without his cur-rent address and a statement from him that he wanted a jobwhen one became available.He was asked to advise Re-spondent if he had another job and did not seek reemploy-ment. His prompt response was solicited.Almost immediately, Adler replied by certified mail pro-viding all information requested.13His letter was returned,marked "Refused."A N.L.R.B. election was held on July 27. The Unionreceived two votes. Respondent received five and two voteswere challenged.14After the election, Adler spoke to Douglas Robbins,Floyd's son, at the plant about 4 p.m. Adler was told hisearlier letter had been "refused"because it had been ad-dressed to Mr. Robbins rather than the Respondent. Adlersent an identical letter toRespondentby "certified mail," butthis also, within a few days, was returned to Adler, marked"Refused."Itwas not until late September that Adler received fromRespondent a letter stating there was a position open in theanodizing department at $3.75 per hour. He was directed toreply by "certified mail" should he be interested. Adlerfollowed instructions and finally Respondent permitted himto return to his job on October 2.As noted above, I have credited the testimony of GeneralCounsel'switnesses and note that in a number of respectsitwas supported by documentary evidence, in some respectsundenied, and in almost every aspect the testimony of eachwitness found corroborative support in the testimony of atleast another witness.Each of these witnesses impressed meas determined to state the facts truthfully as he rememberedthem. The testimony of Robbins was vague, uncertain andin many instances self-contradictory. He did not appear tome as a witness who had a genuine concern for the truth orfalsity of his testimony. With respect towage increases, hetestified that those for the six on April 23 were the conse-quence of an extraordinary profit. He later testified Ballardand Downing got their increases because they had threat-ened to "quit" if they did not gat the raises. Ballard hadreceived a 50-cents-per-hour raiseon April 13,and I amsupposed to, but do not, believe that he threatened to quithis job unless he got a similar raise only 10 days later.Robbins testified Schoenfeld's record was so bad that hiswages had been cut and his record was so bad "with absenc-es and so forth" that he would not have pressed for a raise.Yet Robbins gave him a 75-cents-per-hour raise on April23.15 He ended up by swearing he gave a very' poor employ-ee 16 a 75-cents-an-hour raise on April 23, because he, Rob-bins, "felt awful good that day." He then said the raises ofApril 23 weregiven to "allnewemployees." He then,unsuc-cessfully, tried to duck out of that answer when confrontedwith facts as prepared by him. I no doubt have undulyexpanded on this bit of his testimony.But I find that aside13G C Exh. 6.14 The Union had nine freelysigned authorizationcards by April 3015To read histestimonyat pp.201-203 is to react most adversely to histestimony. I, of course,observed him while he was testifying and was mostadverselyaffected by his demeanor.16 Schoenfeld. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom his incredible denials of credited testimony that whichI havejust discussed at some length is typical of his testimo-ny as a whole.Concluding Findings With Respect to Allegations of theComplaintIneed not again go through each fact. It is enough thatIconclude that, beginning April 20 when Robbins spoke toDowning, Respondent interfered with, coerced, and re-strained its employees in their union activities. This was a"small shop" and I have not the slightest doubt that thisvirulently antiunion employer knew by at least April 30 thatthe Union represented a majority of its employees when itwas refusing to recognize the Union as majority representa-tive. It certainly had such knowledge on May I when 9 ofits 10 employees were to Robbins' knowledge on strike toobtain recognition of the Union.'Robbins, on this dateemphasizing his utter disregard of his employees' statutoryrights, threatened them with discharge for striking. Strikerswere repeatedly told to seek work in a union shop if theywanted a union. Before and during the strike employeeswere told by Respondent it would shut down rather thanhave a union in the plant. During the strike, particular strik-ers were named as not being eligible for reemployment be-cause they were "troublemakers," or had engaged in one oranother form of protected union activity. Respondent en-gaged in a multitude of illegal activities designed only toimpress its employees with the futility of seeking union rep-resentation.Shortly after union activity began, Respondent grantedsubstantial wage increases to a majority of its employees.Robbins' false testimony as to why these raises were givenemphasizes that they were intended as the well-known car-rot. I do not forget that on May 8 Downing and Ballardwere offered backpay and wage increases to abandon whatI find was an unfair labor practice strike and return to workthen and there.Since April 30, Respondent has unlawfully refused torecognize and bargain with the Union. In addition to itsnumerous violations of Section 8(a)(1) of the Act, as foundabove, such unlawful refusal to recognize and bargain vio-lated Section 8(a)(5) and (I) of the Act.Respondent violated Section 8(a)(1) of the Act by promis-ing employees wage increases in order to induce them tocease protected union activities and by threatening themwith discharge for the same reason.While offering reinstatement to some unfair labor prac-tice strikers in order to induce them to abandon the strike,they were told other strikers would not be reinstated be-cause of their protected union activities. Similar otherthreats were repeatedly made by Robbins in violation ofSection 8(a)(1) of the Act.Ihave found above that Respondent granted wage in-creases on April 23. The record makes clear that such in-creases were granted as an inducement to employees todesist from protected union activities. Thereafter, otherwage increases were granted for similar reasons. Robbins'rWhich Robbins continued to refusemade excellent use of the carrot, the stick, and the club.Respondent, beginning after May I and continuing atleast through August 2, ignored the employees' collective-bargaining representative and dealt directly with its em-ployees concerning wages, hours, and other conditions ofemployment.Respondent's explanations for its refusals to accept com-munications from Adler after the strike and before his rein-statement are spurious and were designed only to concealthe truth. Respondent, in this instance, as well as others, hasunsuccessfully attempted to play games with the Board.Adler was unlawfully, at least from May 9, refused rein-statement, because he was an unfair labor practice striker.18He, much later,19 was reinstated.The totality of Respondent's unfair labor practices priorto the election makes it clear that no fair and unbiased andfree election could have been had and the election manifest-ly should be set aside as permeated not with desirable free-dom but rather with Respondent's invidious illegal activitiessuch as to negate any freedom of choice by the employeesin the election.The widespread, overwhelming, and destructive nature ofRespondent's unfair labor practices as hereinabove foundmake mainfest that there is not and cannot in the foreseea-ble future be a climate where Respondent's employees can,without dire fear of Respondent, vote their free and honestdesires as to union representation. There can be no effectiveremedy here which does not require Respondent to bargainin good faith with the Union which 9 out of 10 employeeshad freely selected by authorization cards until Respondententered upon its most virulent and successfully destructiveantiunion campaign.It has been proven by the credible evidence that Respon-dent refused to reemploy Adler because hebegan"the unionthing."Without question, unfair labor practice striker Adlerunconditionally offered to return to work at least on orabout May 9. His offer was refused, I find, because Respon-dent considered him the leader in the so despised unionactivity.Not only as of May 9 but continuing until hiseventual reinstatement,20 Adler proclaimed himself as readytowork for Respondent with no conditions but he wasunlawfully refused reemployment.21 Mrs. Robbins' letter ofabout July 24 is found by me not only to have been self-serving but also to have beena mere"sham" The "games"played with Adler concerning his letters to Respondent aretoo obvious to require delineation or explication. Robbins'inconsistent,vague, and contrived testimony as to replace-ment(s) for Adler is rejected for being what it was. Robbinssimply did not want Adler back in his employ because Adlerstarted the union "thing" and Robbins simply would notreinstate Adler because he was a foremost union advocate.Respondent's violation of Section 8(a)(3) and (l) of the Actas to Adler is most clear to me.The Board election herein should be set aside because18 1 do not consider Bnndly because General Counsel successfully movedto amend the complaint so as to eliminate him from consideration19October 520 October 221This would be trueeveniihe had been an economic striker There is noprobative evidence he was permanently replaced as of May 9 AMERICAN ELECTRO FINISHING COMPANY661Respondent so contaminated the atmosphere that the em-ployees could not freely express their wishes in the election.I have already found that Respondent so polluted the freeatmosphere which must surround a Board election that suchcontamination cannot be eliminated by traditional reme-dies.The Union had more than a majority of employeesfreely signed up by April 30. A fair and free election cannotbe held in the foreseeable future. The wishes of the employ-ees asexpressed in their signed authorization cards are theonly means left for determining their honest and free desiresas to union representation. Respondent must be ordered tobargain with the Union if there is to be any effective reme-dy, herein, since the possibility of a "fair election" on thisrecord significantlyis lessthan "slight." 22 Respondent hasdestroyed completely the reliability ordinarily to be at-tached to a Board election. It has made it most unlikely itsemployees can express their choiceas to unionrepresenta-tionwith freedom from fear that they will incurRespondent's dire wrath and they will be in fear ofRespondent's nextantiunion move.All production and maintenance employees of Respon-dent at its Oakland, California, facility, excluding all officeclerical employees, guards and supervisors as defined in theAct constitute an appropriate unit for collective bargaining.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found Respondent has engaged in certain unfairlabor practices, it will be recommended that it cease anddesist therefrom and that it take certain affirmative action22 N. B. This is a verysmall unit.designed to effectuate the policies of the Act.Having found that at least as of May 9 until on or aboutOctober 2, Respondent refused to reinstate Adler pursuantto his unconditional request for reinstatement because of hisunion and other protected concerted activities, I shall rec-ommend that Respondent make Adler whole for any loss ofpay he may have suffered by reason of Respondent's illegaldiscrimination against him in violation of Section 8(a)(3)and (1) of the Act, in the manner set forth in F.W. Wool-worth Company,90 NLRB 289 (1950), with interest onbackpay computed in the manner described inIsis Plumb-ing & Heating Co.,138 NLRB 716 (1962).I shall further recommend an order that Respondent bar-gain with the Union, upon request, with respect to the hoursof employment, wages, and other working conditions of allRespondent's employees, included in the above-describedappropriate bargaining unit.Upon the basis of the foregoing findings of fact, and uponthe entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Union is a labor organization within themeaningof the Act.3.By refusing to reinstate Adler from on or about May9 until on or about October 2, because of his union andother protected concerted activities, Respondent has violat-ed Section 8(a)(3) and (1) of the Act.4.By threatening to close the plant rather than deal withthe Union as bargaining representative, by granting wageincreasesfor the purpose of discouragingunionactivities,by threatening unfair labor practice strikers with discharge,and by many similar and other numerous activities, Re-spondent has interfered with, restrained, and coerced itsemployees in violation of Section 8(a)(1) of the Act.5.By refusing since April 30 to bargain with the Unionpursuant to its request, Respondent has violated Section8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of the Act.[Recommended Order omitted from publication.]